931 F.2d 54Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Lee NOBLE, Plaintiff-Appellant,v.Donald L. BOSWELL, Sheriff, Henrico County, Stanley Furman,Doctor, Anita Connors, R.N., Defendants-Appellees.
No. 91-6513.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-88-1512-AM)
Herman Lee Noble, appellant pro se.
John Adrian Gibney, Jr., Shuford, Rubin, Gibney & Dunn, Richmond, Va.  Janet Page Selph, Jack B. Russell, Browder & Russell, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED AS MODIFIED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Herman Lee Noble appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  We affirm the dismissal as to defendant Connors for failure to serve the complaint within 120 days;  however, we modify the dismissal as to Connors to reflect that it is without prejudice.  Fed.R.Civ.P. 4(j).  Our review of the record and the district court's opinion discloses that the remainder of this appeal is without merit.  Accordingly, we affirm the dismissal as to the other defendants on the reasoning of the district court.  Noble v. Boswell, CA-88-1512-AM (E.D.Va. Dec. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.